Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 37 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, covering the six-month period from May 1, 2008, through October 31, 2008. These are difficult times for fixed-income investors.A credit crunch that began in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort.The U.S. economic slowdown also has gathered momentum, depressing investor sentiment and consumer confidence. These factors undermined returns in most bond market sectors, including municipal bonds. Even the traditional safe haven of U.S. government securities has encountered heightened volatility. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the general financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among municipal securities and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2008, through October 31, 2008, as provided by Douglas Gaylor, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2008, Class A, B, C and Z shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 5.83%, 6.10%, 6.18% and 5.73%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index, the funds benchmark, produced a total return of 4.70% for the same period. 2 In addition, the fund is reported in the Lipper Massachusetts Municipal Debt Funds category, and the average total return for all funds reported in this Lipper category was 7.31% for the same period. 3 A financial crisis and economic slowdown produced heightened volatility during the reporting period among many asset classes, including municipal bonds.The fund produced lower returns than its benchmark, which does not reflect fees and expenses like a mutual fund, primarily due to its relatively long average duration. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Massachusetts state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Massachusetts state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds: Caught in the Credit Crisis A credit crisis originating in the sub-prime mortgage market sent shock-waves throughout the financial markets before the reporting period began, as highly leveraged institutional investors were forced by sub-prime related losses to sell their more liquid and creditworthy holdings, including municipal bonds. These developments were exacerbated by declining housing prices, rising unemployment and plummeting consumer confidence, which weighed heavily on the U.S. and Massachusetts economies. By the time the reporting period began, aggressive reductions of short-term interest rates by the Federal Reserve Board (the Fed) and the Feds participation in the rescue of a major investment bank seemed to have an impact in preventing further economic deterioration. However, the resulting period of relative calm was short-lived, as renewed uncertainty regarding the magnitude of sub-prime related losses wreaked havoc on the global banking system in September 2008.The U.S. government responded by enacting a $700 billion rescue package. At the same time, the Fed and central banks around the world implemented a coordinated rate cut in an attempt to stem global turmoil, and financial markets appeared to stabilize by the reporting periods end. These factors seemed to compel highly leveraged institutional investors to sell their more creditworthy holdings, including municipal bonds, to raise cash for margin calls, putting pressure on prices. Municipal bonds also were hurt when monoline insurers incurred massive sub-prime 4 losses, causing investors to question the value of municipal bond insurance. Finally, the slumping economy put pressure on state and local budgets, including Massachusetts, further depressing investor sentiment. Longer-than-Average Duration Hampered Fund Returns While the fund benefited from our emphasis on municipal bonds with sound credit and liquidity profiles, the funds relatively long average duration detracted from relative performance. In addition, some of the funds longer-term, income-oriented bonds suffered during the downturn when investors believed they were unlikely to be redeemed early by their issuers. Conversely, the fund participated in the relative strength of income-oriented bonds with intermediate-term maturities. Whenever possible, we attempted to upgrade the funds income stream by replacing existing holdings with bonds offering higher book yields. We also have purchased bonds that we believe have been punished too severely in the downturn and have the potential to gain value in a recovery. Staying Cautious in a Volatile Market The economic downturn and financial crisis have persisted,and we intend to maintain our focus on relatively liquid, income-oriented municipal bonds with strong credit profiles and maturities in the 20-year range. November 17, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.50 $ 7.23 $ 8.21 $ 3.48 Ending value (after expenses) $941.70 $939.00 $938.20 $942.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.69 $ 7.53 $ 8.54 $ 3.62 Ending value (after expenses) $1,020.57 $1,017.74 $1,016.74 $1,021.63  Expenses are equal to the funds annualized expense ratio of .92% for Class A, 1.48% for Class B, 1.68% for Class C and .71% for Class Z; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS October 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) Massachusetts88.6% Bellingham, GO (Insured; AMBAC) 3/1/17 Bellingham, GO (Insured; AMBAC) 3/1/18 Bellingham, GO (Insured; AMBAC) 3/1/19 Bellingham, GO (Insured; AMBAC) 3/1/20 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5/1/16 Boston, GO 2/1/10 3,945,000 a Boston Housing Authority, Capital Program Revenue (Insured; FSA) 4/1/24 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 5/15/15 Boston Water and Sewer Commission, Revenue 11/1/20 Brookline, GO 4/1/20 Greater Lawrence Sanitation District, GO (Insured; MBIA, Inc.) 6/15/10 1,425,000 a Holliston, GO (Insured; MBIA, Inc.) 4/1/20 Holyoke Gas and Electric Department, Revenue (Insured; MBIA, Inc.) 12/1/15 Hopkinton, GO 9/1/17 Hopkinton, GO 9/1/18 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Hopkinton, GO 9/1/19 Hopkinton, GO 9/1/20 Marblehead, GO 8/15/23 Marblehead, GO 8/15/24 Massachusetts, Federal Highway 12/15/09 Massachusetts, Federal Highway, GAN 6/15/14 Massachusetts, GO 8/1/22 Massachusetts, GO 11/1/25 5,000,000 b Massachusetts, GO (Insured; AMBAC) 8/1/10 Massachusetts, GO (Insured; FSA) 9/1/23 Massachusetts Bay Transportation Authority (General Transportation Systems) 3/1/16 Massachusetts Bay Transportation Authority (General Transportation Systems) 3/1/21 Massachusetts Bay Transportation Authority, Assessment Revenue 7/1/21 Massachusetts Bay Transportation Authority, Assessment Revenue 7/1/30 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/21 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; MBIA, Inc.) 7/1/27 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts College Building Authority, Project Revenue (Insured; MBIA, Inc.) 5/1/26 c Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 1/1/22 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 3/1/30 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 6/1/29 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 1/1/10 a Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 7/1/31 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6/20/22 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6/20/44 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 10/1/37 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 12/1/19 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; MBIA, Inc.) 1/1/14 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 2/1/36 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 7/1/11 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 1/1/13 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 7/1/14 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 1/1/27 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 1/1/22 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; MBIA, Inc.) 12/1/14 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 1/1/12 a Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 1/1/12 a Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 7/1/17 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 7/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 7/1/31 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 10/1/26 Massachusetts Health and Educational Facilities Authority, Revenue (Dana- Farber Cancer Institute Issue) 12/1/27 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; FSA) 7/1/10 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 7/1/10 2,500,000 a Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 7/15/22 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/33 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) 7/15/12 a Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/11 a Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/16 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/17 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/32 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/47 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; MBIA, Inc.) 7/1/11 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 10/15/23 Massachusetts Health and Educational Facilities Authority, Revenue (The Schepens Eye Research Institute, Inc. Issue) (Insured; ACA) 7/1/28 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/17 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/18 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/25 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/33 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; MBIA, Inc.) 6/1/20 Massachusetts Housing Finance Agency, Housing Revenue 12/1/24 Massachusetts Housing Finance Agency, Housing Revenue 12/1/26 Massachusetts Housing Finance Agency, Housing Revenue 12/1/28 Massachusetts Housing Finance Agency, Housing Revenue 6/1/30 Massachusetts Housing Finance Agency, Housing Revenue 12/1/33 Massachusetts Housing Finance Agency, Housing Revenue 6/1/37 Massachusetts Housing Finance Agency, Housing Revenue 12/1/37 Massachusetts Housing Finance Agency, Housing Revenue 12/1/37 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 7/1/20 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Housing Finance Agency, SFHR 12/1/30 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 12/1/19 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts- American Hingham Project) 12/1/35 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 7/1/14 Massachusetts Water Pollution Abatement Trust (Pool Program) 8/1/27 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 8/1/11 1,000,000 a Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 8/1/21 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 8/1/26 Medford, GO (Insured; AMBAC) 3/15/19 Narragansett Regional School District, GO (Insured; AMBAC) 6/1/16 Pittsfield, GO (Insured; MBIA, Inc.) 4/15/22 Sandwich, GO (Insured; MBIA, Inc.) 7/15/19 Triton Regional School District, GO (Insured; FGIC) 4/1/19 Triton Regional School District, GO (Insured; FGIC) 4/1/20 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Westfield, GO (Insured; FGIC) 5/1/10 a Worcester, GO (Insured; FGIC) 4/1/19 U.S. Related9.3% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 7/1/10 a Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5/15/33 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5/15/39 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5/15/50 c Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 7/1/38 Puerto Rico Commonwealth, Public Improvement GO 7/1/25 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 7/1/14 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/27 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 7/1/17 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/35 c Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 7/1/19 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 7/1/22 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 7/1/15 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 10/1/10 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 10/1/18 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 7/1/11 Total Investments (cost $209,607,794) 97.9% Cash and Receivables (Net) 2.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA AA Aa AA A A A BBB Baa BBB Not Rated d Not Rated d Not Rated d  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for shares of Beneficial Interest redeemed Interest payableNote 2 17 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended October 31, 2008 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Distribution feesNote 3(b) Professional fees Custodian feesNote 3(c) Registration fees Prospectus and shareholders reports Trustees fees and expensesNote 3(d) Loan commitment feesNote 2 Interest expenseNote 2 17 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2008 Year Ended (Unaudited) April 30, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class Z Shares Net realized gain on investments: Class A Shares  Class B Shares  Class C Shares  Class Z Shares  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class Z Shares The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2008 Year Ended (Unaudited) April 30, 2008 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares Class B Shares Class C Shares Class Z Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class Z Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet  22 Six Months Ended October 31, 2008 Year Ended (Unaudited) April 30, 2008 Capital Share Transactions: Class A a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class Z Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2008, 29,704, Class B shares representing $329,148, were automatically converted to 29,678 Class A shares and during the period ended April 30, 2008, 33,679 Class B shares representing $382,783 were automatically converted to 33,650 Class A shares. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2008 Year Ended April 30, Class A shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e e Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended October 31, 2008 Year Ended April 30, Class B shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e e Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2008 Year Ended April 30, Class C shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Six Months Ended October 31, 2008 Year Ended April 30, Class Z Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) c c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d d Ratio of net expenses to average net assets d d Ratio of net investment income to average net assets d d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a From October 20, 2004 (commencement of initial offering) to April 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Massachusetts Fund (the fund).The funds investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the Trust from Dreyfus Premier State Municipal Bond Fund to Dreyfus State Municipal Bond Funds, and the name of the fund from Massachusetts Series to Dreyfus Massachusetts Fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B 28 shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of Dreyfus Massachusetts Tax Exempt Bond Fund as a result of the reorganization of such fund.
